                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



ELIZABETH HICKS,                                                     Case No. 2:17-cv-00118-SB

                      Plaintiff,                                       OPINION AND ORDER

               v.

LES SCHWAB TIRE CENTERS OF
PORTLAND, INC.,

                      Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Plaintiff Elizabeth Hicks (“Hicks”) brings this action against Les Schwab Tire Centers of

Portland, Inc. (“Les Schwab”). Trial is set for June 4, 2019. Pending before the Court is Les

Schwab’s objection to Hicks’ anticipated testimony regarding the emotional distress she suffered

as a result of the financial implications of Les Schwab’s adverse employment actions (e.g., a

reduction in compensation and loss of benefits). Alternatively, Les Schwab argues that if the

Court allows such testimony, Les Schwab should be allowed to cross examine Hicks regarding

collateral sources of compensation or benefits (e.g., time-loss compensation, workers’

compensation medical benefits, or benefits from other sources).



PAGE 1 – OPINION AND ORDER
       Les Schwab cites no case in the employment context holding that an employee’s

emotional distress resulting from the financial aspects of an adverse employment action is not

compensable as noneconomic damages, and the Court has not located any relevant Oregon case

so holding. Cf. Siring v. Or. State Bd. of Higher Educ., No. 3:11-cv-01407-SI, 2013 WL

5536310, at *2 (D. Or. Oct. 8, 2013) (applying Oregon law to state and federal employment

discrimination claims and noting that “financial stressors can be relevant to emotional distress

damages”). On the contrary, the emotional distress resulting from an employee’s loss of income

and benefits strikes at the core of many employment discrimination and retaliation claims.

Accordingly, the Court overrules Les Schwab’s objection to Hicks’ testimony about the

emotional distress she suffered as the result of reduced compensation or benefits.

       However, if Hicks opens the door to the emotional distress she suffered as the result of

lost income or benefits, Les Schwab has the right to cross examine the veracity of her testimony.

For example, if Hicks testifies that she suffered emotional distress because she lost her health

insurance, Les Schwab has the right to cross examine her on whether she was uninsured during

the time period she alleges she suffered emotional distress. Or, if Hicks testifies that she suffered

emotional distress as the result of a reduction in compensation, Les Schwab may cross examine

her regarding her compensation during the relevant time period.

       The Court defers ruling until trial on Hicks’ specific testimony, or any objections thereto.

       IT IS SO ORDERED.

       DATED this 3rd day of June, 2019.

                                                      STACIE F. BECKERMAN
                                                      United States Magistrate Judge




PAGE 2 – OPINION AND ORDER
